OPINION.
Littleton :
The Commissioner determined deficiencies of $1,506.23 for 1919 and $1,959.68 for 1920. The questions are (1) the value on March 1,1913, of two farms and (2) the fair market value of certain ' promissory notes secured by liens on these farms.
Petitioner is a resident of Georgetown, Ky. In October, 1919, he sold a farm consisting of 133.55 acres for $40,065. Petitioner received $13,355 in cash and two promissory notes of the purchaser due in one and two years respectively for $13,355, each bearing interest at 6 per cent and secured by a lien upon the property. This property was acquired by the petitioner in 1903. He inherited an interest therein from his father and purchased the interests of eight other heirs of his father at $60 an acre. The fair market value of this farm, including improvements, on March 1, 1913, was $135 an *1310acre. The fair market value of the two purchase money notes received by petitioner on this sale was 50 per cent of the face amount thereof, or $13,355.
In March, 1920, petitioner sold another farm, consisting of 10Y.5 acres, for a total consideration of $43,000, on which the purchaser paid $15,000 in cash, and gave two promissory notes for the balance, $28,000, secured by a lien on the property. These notes were due in one and two years, respectively. This farm was purchased by petitioner in 1893 at $65 an acre. Prior to March 1, 1913, petitioner made considerable improvements upon the farm and its condition materially improved under his management. The fair market value of this farm on March 1, 1913, was $140 an acre. The fair market value of the two purchase money notes received by petitioner was 50 per cent of their face amount, or $14,000.

Judgment will be entered imder Rule 50.